                                         Case 5:17-cv-00220-LHK Document 1425 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                          SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                       Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                         ORDER GRANTING NOKIA’S
                                                                                         MOTION TO FILE UNDER SEAL
                                  14             v.
                                                                                         Re: Dkt. No. 1409
                                  15     QUALCOMM INCORPORATED,
                                  16                  Defendant.

                                  17

                                  18         Applying the compelling reasons standard, the Court rules on Nokia’s motion to seal as

                                  19   follows.
                                           Document                  Portions of Pages                          Ruling
                                  20
                                        QX9148          Selected rows on page 2                         GRANTED.
                                  21    QX9180          Selected row on page 2                          GRANTED.
                                  22   IT IS SO ORDERED.

                                  23   Dated: January 24, 2019

                                  24                                                ______________________________________
                                                                                    LUCY H. KOH
                                  25                                                United States District Judge
                                  26
                                  27

                                  28                                                 1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING NOKIA’S MOTION TO FILE UNDER SEAL
